DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on July 29, 2019 and November 03, 2020 were filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 18, “wherein the member is biased towards the second position”
Claim 20, “including a locking device configurable to lock the member in at least one of the first and second positions”
Claim 25, “including a source of suction”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
4. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: 
Paragraph 0011 of the specification, The language recites “FIGURE 2a is a cross-sectional and plan view”. However, figure 2a only includes a cross-sectional view. 
Paragraph 0013 of the specification, The language recites “FIGURE 3a is a cross-sectional and plan view”. However, figure 3a only includes a cross-sectional view
Paragraph 0023 of the specification, line 6, “when the member 34 is in the second position (figures 2a and 2b)” should read “when the member 34 is in the second position (figures 3a and 3b)”
Appropriate correction is required.
Claim Objections
5. Claims 1-23 and 25 are objected to because of the following informalities:  
Claim 1, line 6, “a valve configured to regulate the flow of fluid” should read “a valve configured to regulate the flow of the fluid”
Claim 1, line 11, “wherein the flow of fluid through the valve” should read “wherein the flow of the fluid through the valve”
Claims 2-23 and 25, line 1, “A surface cleaning apparatus” should read “[[A]] The surface cleaning apparatus”
Claim 21, line 2, “including a pump configured to pump fluid” should read “including a pump configured to pump the fluid”
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 20, “a locking device configurable to lock the member in at least one of the first and second positions”. However, the applicant does not provide proper corresponding structure in the specification (paragraph 0037) or the drawings. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure fails to provide written description in the form of corresponding structure for the “locking device”, which invokes 35 USC 112(f), as mentioned above. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 20, claim limitation “a locking device configurable to lock the member in at least one of the first and second positions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 2-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, The claim language recites “defining a flow path extending through a surface thereof”. It is not precisely clear if the flow path must extend through a surface of the member or a surface of the body. 
Claims 2-23 and 25 are rejected for depending upon a rejected base claim.

Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 9- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legatt (US PGPUB 20050081319).
Regarding claim 1, Legatt discloses a surface cleaning apparatus (fig. 1) comprising: 
a fluid storage container (reservoir 16); 
an outlet for directing fluid from the fluid storage container onto a surface to be cleaned (paragraph 0027, an electric solenoid valve to control fluid delivery to the surface while the floor cleaning machine is in operation); and 
a valve configured to regulate the flow of fluid from the fluid storage container to the outlet (flow control valve 20, figs. 3-5) and the valve including,  
a body (body 24, figs. 3-5); and 
a member (ball 22, figs. 3-5) being moveable relative to the body between a first position (fig. 3) and a second position (fig. 5) and defining a flow path extending through a surface thereof (second passage 32, figs. 3-5); 
wherein the flow of fluid through the valve flows at a first rate when the member is in the first position (fig. 3, high flow position, paragraph 0016) and at a second rate and along the flow path when the member is in the second position (fig. 5, low flow position, paragraph 0018; Low flow rate happens along second passage 32), the second rate of flow being lower than the first rate of flow (The rate of flow in the low flow position is lower than the rate of flow in the high flow position; paragraph 0025) .  
	Regarding claim 2, Legatt discloses wherein the member defines a cavity (See Legatt’s annotated fig. 3 below).  

    PNG
    media_image1.png
    626
    776
    media_image1.png
    Greyscale

Regarding claim 3, Legatt discloses wherein the cavity is in fluid communication with the flow path (fig. 5, the cavity is in fluid communication with the second passage 32).  
Regarding claim 4, Legatt discloses wherein the body defines an axis about which the member is rotatably moveable (see Legatt’s annotated fig. 3 below. The body defines an axis (into and out of the page) about which the member 22 is rotatably moveable).  

    PNG
    media_image2.png
    601
    682
    media_image2.png
    Greyscale

Regarding claim 6, Legatt discloses wherein the flow path defines a flow path axis along which the fluid flows, the flow path axis being substantially orthogonal to an axis of the body (see Legatt’s annotated fig. 5 below. The flow path 32 defines a flow path axis along which fluid flows. The flow path axis is substantially orthogonal to an axis of the body.).  

    PNG
    media_image3.png
    569
    846
    media_image3.png
    Greyscale

Regarding claim 7, Legatt discloses wherein the cavity is generally elongate and extends in a direction along an axis of the body (see Legatt’s annotated fig. 3 below. The cavity is generally elongate and extends in a direction along an axis of the body).  

    PNG
    media_image4.png
    626
    893
    media_image4.png
    Greyscale

Regarding claim 9, Legatt discloses wherein the body includes a valve inlet (upstream duct 26) and a valve outlet (downstream duct 28).   
Regarding claim 10, Legatt discloses wherein the valve outlet is the outlet (the valve outlet (downstream duct 28) directs fluid from the fluid storage container onto a surface to be cleaned via intermediate components such as the electric solenoid valve 54).   
Regarding claim 11, Legatt discloses wherein the valve inlet and the valve outlet are diametrically opposed (fig. 3, the upstream duct 26 and the downstream duct 28 are diametrically opposed).  
Regarding claim 12, Legatt discloses wherein the valve inlet and the valve outlet define a valve axis (see Legatt’s annotated fig. 3 below.) and wherein a flow path axis is substantially orthogonal to the valve axis when the member is in the first position (see Legatt’s annotated fig. 3 below. A flow path axis is substantially orthogonal to the valve axis when the member is in the first position)
	
    PNG
    media_image5.png
    683
    832
    media_image5.png
    Greyscale

 and the flow path axis is substantially parallel to the valve axis when the member is in the second position (see Legatt’s annotated fig. 5 below. The flow path axis is substantially parallel to the valve axis when the member is in the second position).  

    PNG
    media_image6.png
    628
    936
    media_image6.png
    Greyscale

Regarding claim 13, Legatt discloses wherein the valve inlet and the valve outlet are spaced apart from one another along an axis of the body (see Legatt’s annotated fig. 3 below. The valve inlet (upstream duct 26) and the valve outlet (downstream duct 28) are spaced apart from one another along an axis of the body).

    PNG
    media_image7.png
    626
    893
    media_image7.png
    Greyscale

Regarding claim 14, Legatt discloses wherein the flow path of the member is positioned adjacent the valve outlet when the member is in the second position (fig. 5 shows the member in the second position. The flow path (second passage 32) is positioned adjacent the valve outlet (downstream duct 28). See Legatt’s annotated fig. 5 below).  

    PNG
    media_image8.png
    554
    657
    media_image8.png
    Greyscale

Regarding claim 15, Legatt discloses wherein the flow path of the member is positioned adjacent the valve inlet when the member is in the second position (fig. 5 shows the member in the second position. The flow path (second passage 32) is positioned adjacent the valve inlet (upstream duct 26). See Legatt’s annotated fig. 5 below).  

    PNG
    media_image9.png
    541
    657
    media_image9.png
    Greyscale

Regarding claim 16, Legatt discloses wherein a user control (lever 42, figs. 3-5) is operatively associated with the member so that a user can move the member between the first and second positions upon actuation of the user control (paragraph 0026).  
Claims 1, 5, 8, 17, 19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasen et al. (US Patent 6158081), hereinafter, Kasen.
Regarding claim 1, Kasen discloses a surface cleaning apparatus (fig. 1) comprising: 
a fluid storage container (clean water tank 42); 
an outlet (spray tips 114) for directing fluid from the fluid storage container onto a surface to be cleaned (col. 11, lines 61-67); and 
a valve (variable detergent/water mixing valve 110) configured to regulate the flow of fluid from the fluid storage container to the outlet (col. 5, lines 64-67 and col. 6, lines 1-5) and the valve including,  
a body (valve body 230); and 
a member (plunger 250) being moveable relative to the body between a first position (fig. 7 illustrates a first position. The plunger 250 is extended outwardly from the valve body the maximum distance. In this position, the maximum length of the tapered groove 264 is extended into the mixing chamber of the valve. Therefore, the maximum amount of detergent will be drawn into the mixing chamber.) and a second position (Kasen teaches the contoured surface of the cam 270 permits an infinite number of detergent to water mixing ratios between the two extremes shown in figs. 7 and 8. (col. 9, lines 10-13) The examiner is interpreting “a second position” to be one of the intermediate positions between the two extremes.) and defining a flow path extending through a surface thereof (tapered groove 264 is formed on the end of the plunger 250; col. 8, lines 48-50); 
wherein the flow of fluid through the valve flows at a first rate when the member is in the first position (fig. 7, The flow of detergent flows at a maximum rate when the plunger is in the first position; col. 9, lines 1-5) and at a second rate and along the flow path when the member is in the second position (As noted above, the examiner has interpreted “a second position” to be one of the intermediate positions between the two extremes. In this intermediate position, the tapered groove is not extended as far into the mixing chamber 260. The second flow rate travels along the tapered groove 264), the second rate of flow being lower than the first rate of flow (Because the tapered groove 264 is extended less in the second position, the second rate of flow of the detergent is lower than the first rate of flow of the detergent; col. 8, lines 48-66).
	Regarding claim 5, Kasen discloses wherein the body defines an axis along which the member is axially moveable (see Kasen’s annotated fig. 7 below. The plunger 250 is axially moveable along an axis of the body).  

    PNG
    media_image10.png
    714
    430
    media_image10.png
    Greyscale

	Regarding claim 8, Kasen discloses wherein the member is configured to permit a continuous flow of fluid through the valve as the member moves between the first and second positions (Detergent flows along the tapered groove in both the first position and the second position. Therefore, the member is configured to permit a continuous flow of fluid through the valve as the member moves between the first and second positions).  
	Regarding claim 17, Kasen discloses wherein the member is biased towards the first position (fig. 7; spring 252 is adapted to bias the plunger 250 into the extended position (first position); col. 8, lines 29-31).  
	Regarding claim 19, Kasen discloses wherein the member is resiliently biased towards the first position (fig. 7; spring 252 is adapted to resiliently bias the plunger 250 into the extended position (first position); col. 8, lines 29-31).  
	Regarding claim 21, Kasen discloses including a pump (pump 112) configured to pump fluid from the fluid storage container to the outlet (col. 5, lines 64-67 and col. 6, lines 1-5).  
	Regarding claim 25, Kasen discloses including a source of suction (vacuum motor 74).  
Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schouten (US PGPUB 20070280775).
Regarding claim 1, Schouten discloses a surface cleaning apparatus (fig. 2) comprising: 
a fluid storage container (fluid reservoir, paragraph 0023); 
an outlet for directing fluid from the fluid storage container onto a surface to be cleaned (fig. 3, capillaries 52, paragraph 0029); and 
a valve (valve 300, figs. 4-6) configured to regulate the flow of fluid from the fluid storage container to the outlet (paragraph 0025) and the valve including,  
a body (paragraph 0025; structural member 66); and 
a member (figs. 4-6, valve 300) being moveable relative to the body (figs. 4-6, valve 300 rotates relative to structural member 66) between a first position (fig. 5, high water flow position) and a second position (fig. 6, low water flow position) and defining a flow path extending through a surface thereof (intake port 314, fig. 6); 
wherein the flow of fluid through the valve flows at a first rate when the member is in the first position (fig. 5, high water flow position, paragraph 0018) and at a second rate (fig. 6, low water flow position, paragraph 0019) and along the flow path when the member is in the second position (the fluid flows along the intake port 314 when the valve is in the low water flow position, fig. 6), the second rate of flow being lower than the first rate of flow (the low water flow is lower than the high water flow).  
Regarding claim 23, Schouten discloses wherein the apparatus includes a floor head and wherein the valve is located in the floor head (fig. 6, valve 300 is located in the floor head).  
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kasen.
Regarding claim 18, Kasen discloses the claimed invention as rejected above in claim 1. Kasen does not teach wherein the member is biased towards the second position.  
However, Kasen teaches wherein the member is biased towards the first position by spring 252. This results in the default outflow of the variable detergent/water mixing valve to include the maximum amount of detergent.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasen in order to provide a surface cleaning apparatus where the variable detergent/water mixing valve 110 is biased towards a position where the default output is clean water. Specifically, it would have been obvious to bias the plunger to assume the position shown in fig. 8 by relocating the spring 252 to be positioned between the collar 254 and the end cap 244.  Doing so would result in the default outflow of the variable detergent/water mixing valve to be pure water. This would allow . 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kasen in view of Krebs et al. (US PGPUB 20150327741), hereinafter, Krebs.
Regarding claim 22, Kasen discloses the claimed invention as rejected above in claim 21. Kasen does not teach wherein the pump is fluidly located between the fluid storage container and the valve.  
However, Krebs teaches a multifunction cleaning tool with a fluid storage container 34, a pump 40, a valve 42, and a distributor 38 (paragraph 0022). Specifically, Krebs teaches the pump 40 is fluidly located between the fluid storage container 34 and the valve 42 (fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasen to incorporate the teachings of Krebs and fluidly locate the pump between the fluid storage container and the valve. Doing so would be a simple substitution of one fluid delivery system configuration for another fluid delivery system configuration wherein the results of the substitution would have been predictable. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schouten in view of Thomas (US Patent 6438797).
Regarding claim 20, Schouten teaches the claimed invention as rejected above in claim 1. Schouten does not explicitly teach including a locking device configurable to lock the member in at least one of the first and second positions.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schouten to incorporate the teachings of Thomas to provide recesses and detents corresponding to each of Schouten’s three valve positions.  Doing so would provide a much more stable and positive engagement, thereby contributing to more reliable flow control (Thomas, col. 3, lines 25-28).
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coates et al. (US PGPUB 20050029971) teaches a rotatable valve with different flow positions (fig. 14)
Lee (US PGPUB 20190128431) teaches a valve apparatus with multiple flow rate configurations.
Partridge (US PGPUB 20070034267) teaches a valve assembly with high and low flow positions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723